  Case 17-09067       Doc 40     Filed 05/13/19 Entered 05/13/19 20:27:22         Desc Main
                                   Document     Page 1 of 2


                  UNITED STATES BANKRUPTCY COURT
                   NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

In re:                                    Chapter 7

THELMA MAIDEN,                            Bankruptcy No. 17-09067

                      Debtors.            Honorable Pamela S. Hollis



                       TRUSTEE’S CERTIFICATE OF SERVICE FOR
                         NOTICE OF TRUSTEE’S FINAL REPORT

    I, Zane L. Zielinski, caused a copy of the foregoing Notice of Trustee’s Final Report and
Applications for Compensation (Docket #39) to be served electronically through the Court’s
Electronic Notice for Registrants on all persons identified as Registrants on the Service List
below and by U.S. mail on the creditors at the address shown below on May 13, 2019.

Dated: May 13, 2019                          Zane L. Zielinski, not individually but as the
                                             chapter 7 trustee of the bankruptcy estate of
                                             THELMA MAIDEN,

                                             By: /s/ Zane L. Zielinski
                                             Bankruptcy Trustee

Zane L. Zielinski (6278776)
THE LAW OFFICE OF
     ZANE L. ZIELINSKI, P.C.
6336 North Cicero Avenue, Suite 201
Chicago, Illinois 60646
d. 773-877-3191
f. 815-846-8516
e. trustee@zanezielinski.com
  Case 17-09067            Doc 40        Filed 05/13/19 Entered 05/13/19 20:27:22                        Desc Main
                                           Document     Page 2 of 2




Mailing Information for Case 17-09067

Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service for this case.

        Peter C Bastianen ND-Four@il.cslegal.com
        Mark S Bernachea mbernachea@blittandgaines.com,
         ilnb.courtview@SLFCourtview.com
        Adam G. Brief Adam.Brief@usdoj.gov
        Megan Holmes mholmes@semradlaw.com,
         ilnb.courtview@SLFCourtview.com
        Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
        Daniel J Nickel daniel@nickellawoffice.com, daniel.nickel@gmail.com
Manual Notice List

                                  Onemain Consumer Loan, Inc
                                As Servicer For Springcastle Credit
                                          Funding Trust
                                           Po Box 3251
                                    Evansville, In 47731-3251

                                        Thelma Maiden
                                     24D FERNWOOD DR
                                   BOLINGBROOK, IL 60440
